 


109 HR 1328 IH: For the relief of Adela and Darryl Bailor.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS 1st Session 
H. R. 1328 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Ms. Carson introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
For the relief of Adela and Darryl Bailor. 
 
 
1.Compensation of certain losses 
(a)PaymentThe Secretary of the Treasury shall pay, not later than 18 months after the date of the enactment of this Act, out of funds not otherwise appropriated, to Adela and Darryl Bailor the amount determined by the Attorney General under section 2(b). 
(b)SettlementThe payment of this sum shall be in full settlement of all claims of Adela and Darryl Bailor arising from an incident on May 9, 1991, that is the subject of Case No. 94–2660 in the United States Court of Appeals for the 7th Circuit. 
(c)No inference of liabilityNothing in this Act shall be construed as an inference of liability on the part of the United States. 
(d)LimitationNo person shall have any claim on the amount described in this section, whether contractual, equitable or statutory, except for reasonable attorneys fees and expenses that do not exceed 10 percent of the amount paid under subsection (a). 
2.Amount 
(a)Transmittal of claimsNot later than 6 months after the date of the enactment of this Act, Adela and Darryl Bailor, or their representative, shall transmit to the Attorney General all claims for compensation referred to in section 1. 
(b)Determination of the attorney generalNot later than 1 year after the date of the enactment of this Act, with appropriate consideration given to the claims transmitted under subsection (a), the Attorney General shall determine the amount that Adela and Darryl Bailor shall receive. 
 
